Title: From George Washington to Thomson Mason, 24 May 1799
From: Washington, George
To: Mason, Thomson



Sir,
Mount Vernon 24th May [17]99

I mean to renew the outer fence, on the line between you and me, & in a manner more substantial than usual.
Mr Anderson will explain the method by wch I propose to accomplish this, to you; and ask your leave to profit by your Ditch, & present fence: which can be attended with no temporary inconvenience to yourself—and may, ultimately, be of singular advantage to you, as well as myself; as my fence may subserve your purposes as well as my own. With esteem & regard I am—Sir Your Most Obedt Hble Servt

Go: Washington

